Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered November 2, 2006, which, to the extent appealed from, denied defendants’ cross motion to disqualify plaintiffs’ attorneys, unanimously affirmed, with costs.
Defendants failed to sustain their burden of proving that counsel’s testimony was “necessary” (see S & S Hotel Ventures Ltd. Partnership v 777 S. H. Corp., 69 NY2d 437 [1987]), or that it would be adverse to plaintiffs (Metropolitan Transp. Auth. v 2 Broadway, 279 AD2d 315, 316 [2001]).
We have considered defendants’ remaining arguments and find them without merit. Concur—Friedman, J.P., Sullivan, Sweeny, Catterson and McGuire, JJ.